t c memo united_states tax_court donna j hendley petitioner v commissioner of internal revenue respondent docket no filed date jeffrey g williams for petitioner ronald l buch jr and brin k huss for respondent memorandum opinion armen special_trial_judge this matter is before the court on respondent's motion to dismiss for lack of jurisdiction filed date as discussed in detail below we shall grant respondent's motion to dismiss all section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure background on date respondent mailed a notice_of_deficiency to donna j hendley petitioner determining a deficiency of dollar_figure in her federal_income_tax for there is no dispute that respondent mailed the notice to petitioner at her last_known_address on date the court received and filed a petition submitted on petitioner’s behalf by her counsel jeffrey g williams mr williams the petition is dated date the petition arrived at the court in an envelope bearing sufficient postage a priority mail sticker and multiple u s postal service postmarks all dated date the legend around the perimeter of the postmarks states usps mesa az sta no at the time that the petition was filed petitioner resided in flagstaff arizona respondent filed a motion to dismiss for lack of jurisdiction on the ground that the petition was not filed within the 90-day period prescribed in sec_6213 petitioner filed an objection to respondent's motion to dismiss accompanied by an affidavit executed by mr williams asserting that the petition was timely mailed to the court on date mr williams’ affidavit states in pertinent part that on date at approximately p m he delivered the petition to a so-called contract postal unit maintained at a small retail store known as impressive greetings located pincite south alma school road mesa arizona mr williams further states that at the time he mailed the petition he saw the clerk affix a postmark on the envelope this matter was called for hearing at the court's motions session in washington d c counsel for respondent appeared at the hearing and offered argument in support of respondent's motion to dismiss although no appearance was entered by or on behalf of petitioner at the hearing petitioner did file a written_statement with the court pursuant to rule c following the hearing the court directed the parties to file responses providing additional details regarding the postal services provided at impressive greetings both parties filed responses as directed by the court respondent’s response was accompanied by a declaration executed by michael j noggle mr noggle identified as a co-owner of impressive greetings mr noggle’s declaration states that the services provided by impressive greetings as a contract postal unit are the equivalent of services provided by the u s postal service the declaration further states that the contract postal unit at impressive greetings processes regular priority and express mail as well as registered and certified mail with regard to the practices and procedures employed by the contract postal unit at impressive greetings the declaration states the main post office branch in mesa arizona picks up mail from our contract postal unit twice a day once pincite p m and again pincite p m the p m pick-up is the last mail pick-up of the day there is a visible sign on the wall in the back of the contract postal unit telling customers that the pick-up times are pincite p m and p m impressive greetings is open for business until p m monday through friday our policy is to turn our hand-stamp postmark date to the next day pincite p m this way any mail that goes out with the p m mail has the current day’s postmark on it the mail that arrives after the main post office has done their pickup should have the following day’s postmark on it the changing of the postmark date stamp at this time is in conformity with the direction of the mesa arizona united_states post office we are not supposed to predate or postdate mail the postmark should reflect the date that the mail will be picked up from our establishment by the mesa arizona united_states post office mr noggle’s declaration includes a sample of the postmark used by the postal contract unit at impressive greetings the sample postmark matches the postmark on the envelope bearing the petition in this case this matter was called for a second hearing at the court's motions session in washington d c counsel for respondent again appeared and offered argument in support of respondent’s motion to dismiss although no appearance was entered by or on behalf of petitioner at the hearing petitioner again filed a written_statement with the court pursuant to rule c discussion this court's jurisdiction to redetermine a deficiency depends upon the issuance of a valid notice_of_deficiency and a timely filed petition see rule a c 93_tc_22 90_tc_142 sec_6212 expressly authorizes the commissioner after determining a deficiency to send a notice_of_deficiency to the taxpayer by certified or registered mail it is sufficient for jurisdictional purposes if the commissioner mails the notice_of_deficiency to the taxpayer at the taxpayer's last_known_address sec_6212 81_tc_42 the taxpayer in turn generally ha sec_90 days from the date the notice_of_deficiency is mailed to file a petition in this court for a redetermination of the deficiency see sec_6213 there is no dispute that respondent mailed the notice_of_deficiency to petitioner at her last_known_address on date accordingly the 90-day period for filing a timely petition with the court expired on wednesday date see sec_6213 the petition in this case was not filed until date although the petition was not timely filed petitioner maintains that the petition was mailed to the court on date--the 90th day after the mailing of the notice petitioner offered circumstantial evidence that mr williams delivered the petition to the contract postal unit at impressive greetings late in the afternoon on date sec_7502 provides that under certain circumstances a timely-mailed petition will be treated as though it were timely filed sec_7502 states in pertinent part sec_7502 general_rule -- date of delivery --if any return claim statement or other document required to be filed within a prescribed period or on or before a prescribed date under authority of any provision of the internal revenue laws is after such period or such date delivered by united_states mail to the agency officer or office with which such return claim statement or other document is required to be filed x the date of the united_states postmark stamped on the cover in which such return claim statement or other document or payment is mailed shall be deemed to be the date of delivery or the date of payment as the case may be in sum sec_7502 provides that if a petition is delivered to the court by the u s postal service then the date of the postmark stamped on the envelope bearing the petition shall be deemed the date of delivery see sec_301_7502-1 iii a proceed admin regs which provides in part that if the postmark does not bear a date on or before the last date or the last day of the period prescribed for filing the document the sec_7502 provides an additional safeharbor where a taxpayer mails his petition to court using certified or registered mail because mr williams concedes that he did not use certified or registered mail in this case we need not consider sec_7502 document will be considered not to be filed timely regardless of when the document is deposited in the mail emphasis added based upon the record presented we conclude that the petition was not timely filed pursuant to sec_7502 simply put the u s postal service postmark date of date affixed to the envelope bearing the petition is conclusive proof that the petition was not timely filed under sec_7502 a petitioner offers extrinsic evidence that the petition was timely mailed on date although we allow extrinsic evidence to prove the date of mailing where an envelope lacks a postmark or the postmark is illegible see 65_tc_548 such evidence is irrelevant in this case inasmuch as the envelope bears legible u s postal service postmarks dated after the 90th day prescribed for filing a timely petition see 572_f2d_212 9th cir 554_f2d_736 cir 88_tc_1063 70_tc_712 hamilton v commissioner tcmemo_1982_201 in conjunction with the foregoing we note that the date postmark date a date day before the petition was delivered to the court is not overtly erroneous on its face see harrison v commissioner tcmemo_1990_458 private postage meter postmark on envelope bearing a petition was treated as a nullity where the petition was delivered to the court more than a week before the date of the postmark petitioner cites 966_f2d_487 9th cir for the proposition that she has offered sufficient evidence to invoke the common-law mailbox rule petitioner’s reliance on anderson v commissioner supra and the mailbox rule is misplaced the question presented in anderson v commissioner supra was whether the taxpayer would be permitted to present extrinsic evidence of the date of mailing of a tax_return where the commissioner had no record of having received the return under the facts presented in that case the court_of_appeals for the ninth circuit rejected the commissioner’s argument that sec_7502 presented the sole means for the taxpayer to prove the date of mailing of the missing tax_return and allowed the taxpayer’s extrinsic evidence after sustaining the district court’s holding that the taxpayer had established the date of mailing the court_of_appeals went on to sustain the district court’s holding that the taxpayer could rely on the rebuttable_presumption under the common_law mailbox rule that a document properly and timely mailed is received by the addressee contrary to petitioner’s position anderson v commissioner supra does not stand for the broader proposition that a taxpayer may offer extrinsic evidence to rebut the date of a postmark affixed to an envelope bearing a petition filed with the court indeed in the course of its analysis the court_of_appeals in anderson v commissioner supra acknowledged its earlier holding in shipley v commissioner supra that in the absence of a receipt for certified mail the taxpayer was precluded under sec_7502 from introducing extrinsic evidence to prove that the postmark date affixed to the envelope bearing a petition filed with the court was incorrect although the circumstances leading to the late filed petition in this case are unfortunate we note that the mailing of the petition on the 90th day raised the spectre of possible timeliness problems requiring a heightened degree of care in the mailing process see drake v commissioner supra pincite moreover although we lack jurisdiction in this case petitioner is not without a remedy in short petitioner may pay the tax file a claim_for_refund with the internal_revenue_service and if the claim is denied sue for a refund in the federal district_court or the court of federal claims see id pincite 55_tc_138 consistent with the preceding discussion we shall grant respondent's motion to dismiss for lack of jurisdiction -- - to give effect to the foregoing an order of dismissal for lack of jurisdiction will be entered
